Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-14-00745-CV

                     Keeann DEVORA, Craig Owen, and Keller Williams Realty,
                                         Appellants

                                                          v.

             Tavaris J. SLAUGHTER, Individually, and TJ Slaughter Enterprises, LLC,
                                         Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-13013
                            Honorable Janet P. Littlejohn, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the parties’ motion to dismiss the
appeal is GRANTED, the trial court’s judgment is SET ASIDE, and we REMAND this matter to
the trial court for rendition of judgment in accordance with the parties’ settlement agreement.

         We order costs of appeal taxed against the party who incurred them.

         SIGNED March 25, 2015.


                                                           _________________________________
                                                           Marialyn Barnard, Justice




1
  The Honorable Renee Yanta is the presiding judge of the 150th District Court, Bexar County, Texas. The judgment
in this case was signed by the Honorable Janet P. Littlejohn, former presiding judge of the 150th District Court, Bexar
County, Texas.